 



Exhibit 10.1

SECOND AMENDMENT

     SECOND AMENDMENT, dated as of January 7, 2005 (this “Amendment”), to the
Amended and Restated Credit Agreement, dated as of September 1, 2004 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among R.H. Donnelley Corporation (“Holdings”), R.H. Donnelley Inc.
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties thereto (the “Lenders”), Deutsche Bank Trust Company
Americas, as administrative agent (in such capacity, the “Administrative Agent”)
and the other agents parties thereto. Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

W I T N E S S E T H:

     WHEREAS, the Borrower and Holdings have requested that the Lenders amend
the Credit Agreement in the manner provided for herein; and

     WHEREAS, the Required Lenders have authorized the Administrative Agent to
enter into this Amendment.

     NOW THEREFORE, in consideration of the premises and mutual covenants
hereinafter set forth, the parties hereto agree as follows:

     SECTION 1.   Definitions. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

     SECTION 2.   Amendment of the Credit Agreement. Section 1.1 of the Credit
Agreement is hereby amended, effective as of the Amendment Effective Date, as
follows:

     2.1.   By replacing the words “of Holdings” with “or Holdings” in the
definition of Additional Senior Unsecured Notes; and

     2.2.   By deleting the definition Designated Additional Indebtedness in its
entirety and substituting in lieu thereof the following new definition:

     “Designated Additional Indebtedness”: any Additional Senior Unsecured Notes
or Additional Senior Subordinated Debt or Permitted Holdings Debt incurred
pursuant to Section 8.2(a)(xv) or Section 8.2(a)(xviii) and designated, at the
time of the incurrence thereof, by the Borrower as being incurred for one or
more of the permitted uses of the Tranche C Term Loans under this Agreement by
written notice to such effect by the Borrower to the Administrative Agent;
provided that the aggregate amount of Additional Senior Unsecured Notes and
Additional Senior Subordinated Debt and Permitted Holdings Debt which may be
designated as Designated Additional Indebtedness pursuant to this Agreement
shall not exceed $400,000,000.

     SECTION 3.   Effectiveness. This Amendment shall become effective as of the
date (the “Amendment Effective Date”) on which the Administrative Agent (or its
counsel) shall have received duly executed and completed counterparts hereof (in
the form provided and specified by the Administrative Agent) that, when taken
together, bear the signatures of (x) the Borrower and Holdings and (y) the
Administrative Agent.

 



--------------------------------------------------------------------------------



 



     SECTION 4.   Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, each of the Borrower and Holdings
represents and warrants to each of the Lenders and the Administrative Agent that
as of the Amendment Effective Date:

     4.1.   This Amendment has been duly authorized, executed and delivered by
it and this Amendment and the Credit Agreement, as amended hereby, constitutes
its valid and binding obligation, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

     4.2.   Each of the representations and warranties set forth in Section 5 of
the Credit Agreement are true and correct in all material respects on and as of
the Amendment Effective Date with the same effect as though made on and as of
the Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).

     SECTION 5.   Effect of Amendment.

     5.1.   Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and affect. Nothing
herein shall be deemed to entitle the Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.

     5.2.   On and after the Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Loan
Document shall be deemed a reference to the Credit Agreement as amended hereby.
This Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

     SECTION 6.   General.

     6.1.   GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

     6.2.   Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent.

     6.3.   Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of any executed counterpart of a signature page of this Amendment by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart hereof.

2



--------------------------------------------------------------------------------



 



     6.4.   Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective duly authorized officers as of
the day and year first above written.

                  R.H. DONNELLEY CORPORATION
 
           
 
                By:   /s/ Jenny L. Apker          

      Name:   Jenny L. Apker

      Title:   Vice President and Treasuer
 
           
 
                R.H. DONNELLEY INC.
 
           
 
                By:   /s/ Jenny L. Apker          

      Name:   Jenny L. Apker


      Title:   Vice President and Treasuer
 
           
 
                DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent
 
           
 
                By:   /s/ Susan L. LeFevre          

      Name:   Susan L. LeFevre

      Title:   Director

 